Citation Nr: 0821036	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-13 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1991 to July 
2000.

Service connection for low back strain was initially denied 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana in June 2003.  The veteran did 
not file an appeal within one year of that rating decision 
and this determination is final. See 38 C.F.R. § 20.1103 
(2007).

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from an RO decision in March 2005 that 
effectively reopened the claim of service connection for a 
low back disorder and denied the claim de novo.  The Board 
points out, however, that whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the underlying claim may be 
considered. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, regardless of the RO's action, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim. 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, the issue of entitlement to service connection for 
a low back disorder has been re-characterized on the title 
page.

The veteran was scheduled for a videoconference hearing in 
April 2007, but cancelled his appearance.

This case was remanded by a decision of the Board dated in 
June 2007.


FINDINGS OF FACT

1.  Entitlement to service connection for low back strain was 
denied by RO decision dated in June 2003; the appellant did 
not file a timely appeal and that determination became final.

2. Evidence received subsequent to the June 2003 RO 
determination, when considered by itself or together with 
previous evidence of record, relates to an unestablished fact 
necessary to support the claim of service connection for a 
low back disorder.

3.  The veteran was treated for chronic low back complaints 
in service following injury.

4.  The more probative competent medical evidence of record 
finds that current low back disability is at least as likely 
as not related to back injury in service.


CONCLUSIONS OF LAW

1.  The June 2003 RO decision that denied service connection 
for a back disorder is final. 38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the June 2003 RO 
decision is new and material and the veteran's claim of 
entitlement to service connection for a back disorder is 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).

3.  Lumbar stenosis with L5-S1 radiculopathy was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he injured his low back during 
service and now has continuing residuals of such for which 
service connection should be granted.



Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2007).

Factual Background and Legal Analysis

1.  New and material evidence to reopen the claim of service 
connection for a low back disorder.

As noted previously, the RO denied service connection for a 
back disorder by a determination dated in June 2003.  The 
appellant attempted to reopen his claim for such in August 
2004.  The Board must therefore review all of the evidence 
submitted since the June 2003 rating decision to determine 
whether the appellant's claim of service connection for a 
back disorder should be reopened and re-adjudicated on a de 
novo basis. See Evans v. Brown, 9 Vet. App. 273 (1996).  A 
claim that is the subject of a final decision can only be 
reopened upon the submission of new and material evidence. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2007) 
as evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2003 rating 
decision included service medical records that showed that 
the veteran fell off a truck in March 1992 injuring his back.  
An X-ray of the back was normal.  His symptoms persisted and 
muscle strain was diagnosed the following month.  He received 
physical therapy in May 1992 for continuing complaints.  
Chronic low back pain was noted in June 1992.  In July 1992, 
the veteran related that he was no better and that his back 
was still sore.  He was referred for orthopedic consultation 
in July 1992 where it was noted that he had had back pain for 
five months despite treatment.  The appellant was reported to 
be much better in August and September 1992.  

The veteran was seen again in September 1995 for low back 
pain after moving heavy furniture.  Muscle strain was 
diagnosed.  He stated in October 1995 that back pain was 
getting worse with symptoms extending down into the left leg.  
He was sent to "back school" with a diagnosis of low back 
strain and placed on physical profile through November 1995.  
In June 1999, the appellant was seen in the dispensary with 
complaints of back pain of three days' duration.  He related 
that he had been walking and a felt sharp pain radiating down 
the left leg.  An assessment of rule out muscle strain was 
recorded.  

Pursuant to the filing of a claim, the veteran was afforded a 
pre-discharge VA joints examination in June 2000 and provided 
pertinent history to the effect that he fell off the top of 
an expanding van and injured his lumbar spine.  He indicated 
that he had stiffness and tenderness in the perilumbar 
muscles, especially on the right side.  A comprehensive 
physical examination was performed.  In the subsequent 
overall impressions, the examiner related that this was a 
veteran with symptoms of intermittent paralumbar spinal 
muscle spasm, but with a current negative examination.  The 
examiner stated that "I cannot ascribe a physical entity to 
this symptom and it does not appear to give him any 
impairment at this point in time."

By rating action dated in June 2003, service connection for 
low back strain was denied on the basis that no current back 
disability was clinically demonstrated.   The veteran was 
notified of this determination by letter dated in June 2003, 
but did not file a timely appeal.  He attempted to reopen his 
claim for such in a letter from his representative dated in 
August 2004. 

The evidence received after the June 2003 denial of the claim 
of service connection for a back disorder includes a 
Physician's Report of Injured Person Workers' Compensation 
Claim dated in August 2003 showing that the appellant 
received follow-up for continuing difficulty with back pain 
that also radiated into the lower extremities.  It was 
recorded that magnetic resonance imaging (MRI) showed 
evidence of lumbar disc disease, primarily at L-5 and S-1, 
where there was a paracentral disc with prominence slightly 
more to the right than left.  The examiner commented that "A 
portion of this is likely preexisting and his symptoms have 
been aggravated by a work-related injury."  VA outpatient 
clinical records dated between 2004 and 2005 reflect 
continuing treatment for back pain.

Pursuant to Board remand dated in June 2007, the veteran was 
afforded VA compensation examinations in July 2007, to 
include clinical opinions.  On neurologic examination, the 
examiner found that the veteran had lumbar canal stenosis and 
L5-S1 radiculopathy that were at least as likely as not 
related to the long term sequelae of back injury in 1992 
while in the military.  

The Board finds that the additional information, specifically 
the Workers' Compensation clinical report and the VA 
neurology examiner's opinion, when viewed in the context of 
the veteran's service medical records, provides a nexus 
between current back disability and symptoms in service.  
This evidence clearly tends to support the veteran's claim in 
a manner not previously demonstrated.  It must therefore be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted and the claim of service connection for a 
low back disorder is reopened.

2.  Service connection for a low back disorder.

As indicated previously, the veteran's service medical 
records show that he injured his back in March 1992 and 
developed chronic back pain for which he received continuing 
treatment, including physical therapy, and for which he was 
placed on physical profile through November 1992.  The 
records reflect that he reinjured the back in September 1995 
and complained of back pain with radicular symptomatology in 
June 1999.  He filed a claim for a back condition very 
shortly after discharge from active duty.  Although no 
objective back symptomatology was found on VA examination in 
June 2000, it is shown that following a work-related injury, 
his physician opined in August 2003 that a portion the back 
problem likely preexisted industrial trauma and had been 
aggravated thereby.

The veteran was afforded a VA neurology examination in July 
2007.  The examiner stated that the claims folder was 
reviewed and a detailed clinical chronology dating from 
service was presented.  The veteran's history and complaints 
were duly noted.  A comprehensive physical examination was 
performed.  Following examination, the examiner stated that 
the veteran's clinical picture was consistent with lumbar 
canal stenosis and L5 radiculopathy.  It was opined that both 
of these conditions were at least as likely as not related to 
the long term sequelae of back injury in 1992 while in the 
military.  MRI and electromyogram and nerve conduction 
studies were subsequently accomplished.  The examiner 
reviewed the results of each and concluded in a final 
impression dated in August 2007 that there was supportive 
evidence of both an L5 and S1 radiculopathy, and that the 
cause and relationship to military service remained the same.

The appellant underwent a VA orthopedic VA examination in 
July 2007 at which it was initially noted that the claims 
folder was not available for review.  The veteran's clinical 
history as reported by him was recounted and an examination 
was performed.  A final diagnosis of lumbar disc disease was 
provided.  Following examination, the examiner stated that 
"[a]ny relationship of this current symptomatology to his 
service injuries back in the 1990's is speculative."  In an 
addendum statement dated in September 2007, the orthopedist 
related that the claims folder had been reviewed and no 
change in the opinion was needed.  

After careful review of the all of the clinical evidence, the 
Board concludes that the VA neurology examiner's report is 
the more comprehensive and responsive to the questions posed 
on remand, and is therefore the more probative of the two VA 
examinations conducted in July 2007.  The record shows that 
the neurology examiner had the claims folder for review prior 
to examination, and considered the veterans documented 
clinical history in conjunction with the complaints and 
findings.  The results of multiple diagnostic studies were 
factored into the ultimate findings, followed by a clear 
opinion that veteran's current back disability was at least 
as likely related to injury in service.  This is in contrast 
to the VA orthopedist's cursory and vague statement that a 
relationship to service was speculative, without any 
information as to etiology.  While service connection may not 
be granted based on resort to speculation or remote 
possibility. (See 38 C.F.R. § 3.102 (2007); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993)), the record also contained the 
competent VA neurology examiner's opinion addressing whether 
or not a current back problem was related to service that was 
clearly superior to the VA orthopedist's report.  The VA 
neurology examiner's findings are bolstered by the veteran's 
private physician's opinion in August 2003 that a work injury 
merely aggravated preexisting low back pathology.  Under the 
circumstances, the Board resolves the benefit of the doubt in 
favor of the veteran by finding that service connection for 
lumbar stenosis with L5-S1 radiculopathy is warranted.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.

Service connection for lumbar stenosis with L5-S1 
radiculopathy is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


